Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 101 (FIG. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 206, 208, and 212 (see specification [0028]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
4.	The disclosure is objected to because of the following informalities: 
In [0022], line 4, “one or systems” is likely meant to be --one or more systems--.
The reference number “210” is used to designate different components: client application configuration 210 (see [0028]) and computer system 210 (see [0049]).
Appropriate correction is required.

Claim Objections
5.	Claims 1-16 are objected to because of the following informalities:  
In claim 1
In claim 1, line 13, “for each signal” should be --for each of the plurality of signals-- to avoid the issue of indefiniteness.
In claim 7, it recites elements/sub-elements without layered indentations. Each of the “elements/sub-elements” should be separated by a line indentation. See MPEP 608.01(m) and 37 CFR 1.75(i) (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”).
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the lack of line indentations makes it unclear what the main elements and the sub-elements are. For examination purpose, the indentations of the claim is assumed to be (without considering any other issues): 
1. A computer-implemented method, comprising:
providing a server system including at least one processor; and
providing at least one non-transitory computer-readable storage medium in data communication with the at least one processor, the at least one non-transitory computer-readable storage medium including program logic that when executed by the at least one processor, causes the server system to operate to function as an automatic association of tags defining a system within a process by:
accessing a plurality of tags and associated plurality of signals comprising a plurality of data values over time indicative of a physical property, behavior or measurement of a component of the process; 

for each signal, selecting a specific number of different day periods sampled from the plurality of tags and associated plurality of signals;
for each tag of the plurality of tags, calculating a slope and intercept by calculating a linear regression of plurality of signals over the specific time period;
calculating a residual value of each data value of the plurality of signals over the specific time period by subtracting an expected value calculated from the linear regression from the actual value of each data value of plurality of signals over the specific time period;
calculating a normalized value of each residual value by subtracting its mean from all of its samples and dividing each sample by its residual standard deviation;
calculating the absolute value of the dot product of the normalized residual value and the residual value of a following number of tags of the plurality of tags;
assigning the smallest of the dot products calculated for each specific time period as a score; and
recording a top number of scores and associated tag names so that each tag includes the top number of most closely associated tags and scores.

Further regarding claim 1, it recites “calculating a residual value of each data value of the plurality of signals over the specific time period by subtracting an expected value calculated from the linear regression from the actual value of each data value of plurality of signals over the specific time period” in lines 17-19. First, there are multiple sets of plurality of signals over the specific period as a result according to lines 15-16 the plurality of signals over the specific time period” recited in lines 17-18 is referred to. Second, there are multiple linear regressions as a result of the limitations in lines 15-16 (for each tag). It is unclear which (or all) of the multiple linear regressions is referred to. Third, “the actual value” in line 18-19 lacks antecedent basis. Finally, “plurality of signals over the specific time period” recited in line 19 creates a new antecedent basis. 
For examination purpose, the content in lines 17-19 is assumed to be --for each tag of the plurality of tags, calculating a residual value of each data value of the plurality of signals over the specific time period by subtracting an expected value calculated from the linear regression from an actual value of each data value of the plurality of signals over the specific time period--.

Further regarding claim 1, it recites “calculating a normalized value of each residual value by subtracting its mean from all of its samples and dividing each sample by its residual standard deviation” in lines 20-21. First, “each residual value” is a broad limitation without clear boundary. Next, it is unclear how “its mean” is determined. It could be a mean value of all of the associated plurality of signals, a mean value of all residual values calculated for a tag, etc. Third, “all of its samples” is a broad limitation without clear boundary. Finally, “each sample” is a broad limitation without clear boundary. 
For examination purpose, the content in lines 20-21 is assumed to be --for each tag of the plurality of tags, calculating a normalized value of the residual value for each data value of the plurality of signals over the specific time period by subtracting a mean value of the residual values over the specific time period from the residual value for each data value of the plurality of signals over the specific time period and dividing the residual value for each data value of the plurality of signals over the specific time period by its residual standard deviation--.

Further regarding claim 1, it recites “calculating the absolute value of the dot product of the normalized residual value and the residual value of a following number of tags of the plurality of tags” in lines 22-23. First, “the absolute value” and “the dot product” lack antecedent bases. Second, there are multiple instances of “the normalized residual value” and “the residual value.” It is unclear which are referred to. Third, it is unclear what “a following number of tags” means, because it is unclear what the relationship between the tag at issue and the flowing number of tags is. 
For examination purpose, the content in lines 22-23 is assumed to be --for each tag of the plurality of tags, calculating an absolute value of a dot product of the normalized residual values and the residual values for each tag of the remainder of a following number of tags of the plurality of tags--.

Further regarding claim 1, it recites “assigning the smallest of the dot products calculated for each specific time period as a score” in lines 24-25. First, “the smallest” lacks antecedent basis. Second, “each specific time period” is too broad and unclear of its boundary.
 each of the dot products calculated for  the specific time period as a score--. 

Further regarding claim 1, it recites “recording a top number of scores and associated tag names so that each tag includes the top number of most closely associated tags and scores” in lines 26-27. First, the limitation “each tag” is too broad and unclear of its boundary. Second, it is unclear how a tag includes the top number of most closely associated tags and scores.

For examination purpose, the content is lines 26-27 is assumed to be --recording a top number of scores and associated tag names for each tag of the plurality of tags so that  the tag  is associated with the top number of most closely associated tags and scores--.

Regarding claim 7, the lack of line indentations makes it unclear what the main elements and the sub-elements are. For examination purpose, the indentations of the claim is assumed to be (without considering any other issues):
7. A server system comprising:
at least one processor configured to be coupled to an industrial process; and
a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
and
logic executable by the at least one processor that automatically associates tags defining a system within the industrial process, wherein the automatic association is operated by at least a portion of the program logic executable by the at least one processor by:
calculating a time-weighted average over a specific time period for each signal of the plurality of signals;
selecting a specific number of different day periods sampled from the plurality of tags and associated plurality of signals;
performing a linear regression of plurality of signals over the specific time period for each tag of the plurality of tags;
calculating a slope and intercept of the linear regression;
calculating a residual value of each data value of the plurality of signals over the specific time period by subtracting an expected value calculated from the linear regression from the actual value of each data value of plurality of signals over the specific time period;
calculating a normalized value of each residual value by subtracting its mean from all of its samples and dividing each sample by its residual standard deviation;

assigning the smallest of the dot products calculated for each specific time period as a score; and
defining the system by recording a top number of scores and associated tag names so that each tag includes the top number of most closely associated tags and scores.

Further regarding claim 7, it recites “calculating a slope and intercept of the linear regression” in line 18. However, according to lines 16-17, there are multiple instances of the linear regression. It is unclear which (or all) is referred to. 
For examination purpose, the content in line 18 is assumed to be --calculating a slope and intercept of the linear regression for each tag of the plurality of tags--.

Further regarding claim 7, it recites “calculating a residual value of each data value of the plurality of signals over the specific time period by subtracting an expected value calculated from the linear regression from the actual value of each data value of plurality of signals over the specific time period” in lines 19-21. First, according to lines 16-17, there are multiple sets of “the plurality of signals over the specific time period.” It is unclear which (or all) is referred to. Second, there are multiple instances of “the linear regression.” It is unclear which (or all) is referred to. Third, “the actual value” lacks antecedent basis. Lastly, the “plurality of signals over the specific time period” in line 21 creates a new antecedent basis.
 for each tag of the plurality of tags, calculating a residual value of each data value of the plurality of signals over the specific time period by subtracting an expected value calculated from the linear regression from an actual value of each data value of the plurality of signals over the specific time period--.

Further regarding claim 7, it recites “calculating a normalized value of each residual value by subtracting its mean from all of its samples and dividing each sample by its residual standard deviation” in lines 22-23. First, “each residual value” is a broad limitation without clear boundary. Next, it is unclear how “its mean” is determined. It could be a mean value of all of the associated plurality of signals, a mean value of all residual values calculated for a tag, etc. Third, “all of its samples” is a broad limitation without clear boundary. Finally, “each sample” a broad limitation without clear boundary. 
For examination purpose, the content of lines 22-23 is assumed to be --for each tag of the plurality of tags, calculating a normalized value of the residual value for each data value of the plurality of signals over the specific time period by subtracting a mean value of the residual values over the specific time period from the residual value for each data value of the plurality of signals over the specific time period and dividing the residual value for each data value of the plurality of signals over the specific time period by its residual standard deviation--.

Further regarding claim 7, it recites “calculating an absolute value of a dot product of the normalized residual value and the residual value of a following number of tags of the plurality of tags” in lines 24-25. First, there are multiple instances of “the normalized residual value” and “the residual value.” It is unclear which is referred to. Second, it is unclear what “a following number of tags” means, because it is unclear what the relationship between the tag at issue and the flowing number of tags is. 
For examination purpose, the content in lines 24-25 is assumed to be --for each tag of the plurality of tags, calculating an absolute value of a dot product of the normalized residual values and the residual values for each tag of the remainder of a following number of tags of the plurality of tags--.

Further regarding claim 7, it recites “assigning the smallest of the dot products calculated for each specific time period as a score” in lines 26-27. First, “the smallest” lacks antecedent basis. Second, “each specific time period” is too broad and unclear of its boundary.
For examination purpose, the relevant limitations in lines 26-27 is assumed to be --assigning  each of the dot products calculated for  the specific time period as a score--. 

Further regarding claim 7, it recites “defining the system by recording a top number of scores and associated tag names so that each tag includes the top number of most closely associated tags and scores” in lines 28-29. First, there are multiple antecedent bases for “the system.” It is unclear which is referred to. Second, the limitation “each tag” is too broad and unclear of its boundary. Lastly, it is unclear how a tag includes the top number of most closely associated tags and scores.
 within the industrial process by recording a top number of scores and associated tag names for each tag of the plurality of tags so that the tag is associated with the top number of most closely associated tags and scores--

Regarding claim 12, it recites “the system” in line 2. There are multiple antecedent bases for “the system.” It is unclear which is referred to. For examination purpose, it is assumed to be --the system within the industrial process--.

Regarding claim 16, it recites “wherein the top number of scores and associated tag names is calculated for x-axis tags and y-axis tags.” The x-axis tags and y-axis tags are not defined in the claim and it is unclear of their meanings. For examination purpose, it is assumed to be --wherein the top number of scores and associated tag names are recorded for each tag within the following number of tags of the plurality of tags--.

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Any assumptions made herein for the purpose of examination are solely for the issue under 35 USC 112(b) and do not concern about any other issues that may exist or arise. For example, the assumptions may not be supported by the specification.

7.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Regarding claims 1 and 7, the claims have so many issues of indefiniteness as discussed with respective to 35 USC 112(b) above. It is difficult for one in the art to understand the invention so as to be conveyed that the inventor(s) had possession of the claimed invention at the time the application was filed. The specification provides no clear description or examples of how to practice the claimed invention. For example, specification [0007] simply discloses the same steps as claims 1 and 7, such as “calculating a linear regression of plurality of signals over the specific time period.” On the other hand, specification [0055] discloses “perform a linear regression of the three different sample periods to find a slope and intercept for each period.” It is unclear how the linear regression is calculated. There are no mathematical expressions, formulae, or regression charts to help illustrate the claimed invention, particularly for the various calculation steps.

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

8.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claims 1 and 7, the claims have so many issues of indefiniteness as discussed with respective to 35 USC 112(b) above. It is difficult for one skills in the art to understand and practice the invention without undue experimentation. The specification provides no clear description or examples of how to practice the claimed invention. For example, specification [0007] simply discloses the same steps as claims 1 and 7, such as “calculating a linear regression of plurality of signals over the specific time period.” On the other hand, specification [0055] discloses “perform a linear regression of the three different sample periods to find a slope and intercept for each period.” It is unclear how the linear regression is calculated. It is unclear how the linear regression is calculated. There are no mathematical expressions, formulae, or regression charts to help illustrate the claimed invention, particularly for the various calculation steps.

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the below limitations: 
providing a server system including at least one processor;
providing at least one non-transitory computer-readable storage medium in data communication with the at least one processor, the at least one non-transitory computer- readable storage medium including program logic that when executed by the at least one processor, causes the server system to operate to function as an automatic association of tags defining a system within a process by:
accessing a plurality of tags and associated plurality of signals comprising a plurality of data values over time indicative of a physical property, behavior or measurement of a component of the process; and
for each signal of the plurality of signals, calculating a time-weighted average over a specific time period;
for each signal, selecting a specific number of different day periods sampled from the plurality of tags and associated plurality of signals;
for each tag of the plurality of tags, calculating a slope and intercept by calculating a linear regression of plurality of signals over the specific time period;
calculating a residual value of each data value of the plurality of signals over the specific time period by subtracting an expected value calculated from the linear regression from the actual value of each data value of plurality of signals over the specific time period;
calculating a normalized value of each residual value by subtracting its mean from all of its samples and dividing each sample by its residual standard deviation;
calculating the absolute value of the dot product of the normalized residual value and the residual value of a following number of tags of the plurality of tags;
assigning the smallest of the dot products calculated for each specific time period as a score; and
recording a top number of scores and associated tag names so that each tag includes the top number of most closely associated tags and scores.

These bold-faced limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements as the non-bold-faced limitations indicated in prong one above.” However, the server, non-transitory medium, and the processor are recited at a high level of generality that they are mere generic computer components for performing a generic computer function of processing data. The accessing and recording steps are just insignificant extra-solutions activities for obtaining data for the abstract and storing the results of the abstract idea. Accordingly, the claim has not been integrated into a practical application. See MPEP 2106.04.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).


Claim 7 is similarly rejected by analogy to claim 1.

Dependent claims 2-6 and 8-16 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Notes
10.	Claims 1 and 7 distinguish over the closest prior art of record as discussed below.

claims 1 and 7, the closest prior art of record fails to teach the features (claim 1 as a representative claim): “for each tag of the plurality of tags, calculating a slope and intercept by calculating a linear regression of plurality of signals over the specific time period; calculating a residual value of each data value of the plurality of signals over the specific time period by subtracting an expected value calculated from the linear regression from the actual value of each data value of plurality of signals over the specific time period; calculating a normalized value of each residual value by subtracting its mean from all of its samples and dividing each sample by its residual standard deviation; calculating the absolute value of the dot product of the normalized residual value and the residual value of a following number of tags of the plurality of tags; assigning the smallest of the dot products calculated for each specific time period as a score; and recording a top number of scores and associated tag names so that each tag includes the top number of most closely associated tags and scores,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Erickson et al. (US 20110282866 A1) teaches a historian service which supports "time-in-state" calculations for render statistical information relating to an amount of time spent in specified states. Such states are represented by identified tag/value combinations. The time-in-state statistics include, for a specified time span and tagged state value: total amount of time in the state, percentage of time in the state, the average time in state, the shortest time in the state, and the longest time in the state. 

Zio et al. (“Genetic Algorithms for Grouping of Signals for System Monitoring and Diagnostics” Risk, Reliability and Societal Safety – Aven & Vinnem (eds) 2007 Taylor & Francis Group) teach a method of finding an optimal grouping of signals for sensor validation by means of a Multi-Objective Genetic Algorithm (MOGA) optimization.
Baraldi et al. (“SIGNAL GROUPING FOR CONDITION MONITORING OF NUCLEAR POWER PLANT COMPONENTS” Advances in Safety, Reliability and Risk Management: ESREL 2011, Sep 2011, France. pp.1 - 13. ‌hal-00721033) teaches a method of building a condition monitoring model by splitting usually very large number of signals measured by sensors into subgroups and building a specialized model for each subgroup.
Leonardo et al. (“Distributed Consistent Data Association” 2017 IEEE International Conference on Robotics and Automation (ICRA)) teaches a fully decentralized method for globally consistent data association from pairwise data associations based on a distributed averaging scheme on the set of doubly stochastic matrices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN C KUAN/Primary Examiner, Art Unit 2857